Knowles, J.
In this case the only error assigned is that the judgment rendered therein is void, because not rendered in term time. A term of court was commenced in Lewis and Clarke county and adjourned to a distant day. During the interval of adjournment a term of court was held in the county of Meagher in the same judicial district. It is claimed that the term of court for. Lewis and Clarke county terminated at the commencement of the term in Meagher county.
We have considered the point presented in this case in that of Higley v. Gilmer et al., at the present term. It was therein held that a similar judgment was rendered in term time and valid.

Judgment affirmed with costs.